DETAILED ACTION
	This office action is in response to the amendment filed on November 4, 2021.  In accordance with this amendment, claims 8-11, 14, and 15 have been amended, claims 12-13 have been canceled, while new claims 16-17 have been added.
Claims 8-11 and 14-17 are pending, with claims 8 and 14 being in independent claim form.  Claims 1-7 are hereby canceled by Examiner’s Amendment (attached).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, directed to a Group non-elected without traverse (on June 18, 2021).  Accordingly, claims 1-7 have been canceled in the attached Examiner’s Amendment to the Record.

Applicant is reminded that upon the cancellation of claims to a non-elected invention (original claims 1-7 have been canceled herein), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected claims 1-7 (elected without traverse on June 18, 2021) must be formally canceled in order to process this application to allowance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-7 (Canceled).










Allowable Subject Matter
Claims 8-11 and 14-17 are allowed.  Claims 8 and 14 are in independent claim form, and have been amended into condition for allowance.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Zhang et al. NPL; Yoshimura US ‘913; Tsuda JP ‘718) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claims 8 and 14 in the amendment dated November 4, 2021.  In particular, note Applicant’s Fig. 7, in the context of the specification paragraphs [0084] – [0090], and Applicant’s comments (pages 9-13) on November 4, 2021.  For these reasons, the Examiner is unable to present either an anticipation (35 U.S.C. 102) or a prima facie case of obviousness (35 U.S.C. 103) to either independent claim.  Claims 9-11 depend from claim 8, while claims 15-17 depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 9-13), filed November 4, 2021, with respect to the claim amendments to claims 8 and 14, and also amendments to address Claim Objections and Claim Rejections under 35 U.S.C. 112  have been fully considered and are persuasive.  Based on both the corrective and narrowing amendments filed November 4, 2021, all issues from the non-final rejection now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 16, 2021